Hr. Justice Boggs delivered the opinion of the Court. Action by appellee to recover under sections 65, 66, chapter 114, R. S. (S., & C. Statute, Vol. 2, p. 1934), double the cost of repairing fence of appellant company. Cause heard by the court. Judgment v. appellant $100.70. The notice to the company was to repair a fence, and appellant insists that the recovery was for building a new fence. We think not. The company had a fence at the place in question. It was torn down and rebuilt, the necessary new material being added. It is urged that the fence as rebuilt was not suitable and sufficient to turn the animals enumerated in the statute. We have carefully read the evidence. It was not free from conflict, but we incline to agree with the trial court that the preponderance was with the appellee. No other questions are presented. The judgment is affirmed.